Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 20130338447-Gillad-Gilor (hereinafter referred to as “Gil”), in further view of US 20080273755 A1-Hildreth (Hereinafter referred to a “Hil”), in further view of US 20040201595 A1-Manchester (Hereinafter referred to as “Man”).
Regarding claim 1, Gil discloses a method of orienting an imaging device ([0236-239]), comprising:
a. Calibrating an orientation of a sensor operably coupled to a scanner or imager ([0245], calibration of diagnostic device using imaging and orientation sensors; Fig 2-4 shows imager coupled with sensors);
 b. Calculating a transformation matrix from the orientation ([0263], wherein the system can calculate the required rotation correction to the device orientation using yaw, pitch, and roll rotation calculation techniques. It is well known that Roll is the rotation about the x axis in a particular degree, pitch is the rotation about the y-axis in a particular degree, yaw is the rotation about the z-axis in a particular degree, which are all implicitly given with transformation matrix);
c. Obtaining a preferred display orientation ([0220], wherein orientation of diagnostic device; [0234] discloses that the diagnostic device has a display);
d. Imaging with the scanner ([0246], wherein using camera to image. Note that a camera includes a scanning mechanism) and obtaining new scanner orientations ([0264], wherein continuous orientation calculation; [0266], re-orientation); and
Gil fails to disclose comparing the new scanner orientations with the preferred display orientation by a rotational angle.
However, in the same field of endeavor, Hil discloses an orientation of a sensor operably coupled to a scanner or imager ([0085], orientation may be based on the orientation of the camera) obtaining a preferred display orientation ([0109], orientation of the display) Comparing the new scanner orientations with the preferred display orientation by a rotational angle ([0109], wherein the transformation includes a rotation by an angle. The orientation of the camera (scanner) differs for the orientation of the display).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Gil  to disclose comparing the new scanner orientations with the preferred display orientation by a rotational angle as taught by Hil, to utilizing the segmentation process may be optimized to be computationally efficient and may be appropriate for the processor capabilities of a typical handheld device ([0105], Hil).
Gil and Hil fail to disclose a self-orienting imaging device.
However, in the same field of endeavor, Man discloses a self-orienting display device ([0019], self-orienting display).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Gil and HIl to disclose self-orienting imaging device as taught by Man, to eliminate the difficulties of reading/seeing when the device is turned or rotated (Man, [0003]).
Regarding claim 3, Hil discloses the method of Claim 1, wherein the obtaining preferred display orientation comprises holding the scanner stationary and providing an option to rotate a displayed image to a preferred orientation ([0111], wherein image region is rotated. Motivation is same as claim 1).
Regarding claim 6, Gil discloses the method of Claim 1, wherein the orientation sensor is selected from the group consisting of accelerometer, gyroscope, magnetometer or any combination thereof ([0220]).
Regarding claim 12, Hil discloses the method of Claim 1, further comprising detecting a motion of the imaging device by a motion detector and preparing the device for use or translating motion patters to user commands to the device ([0068], detecting motion. Motivation is the same as claim 1).
Regarding claim 14, Hil discloses the method of Claim 1, further comprising detecting a gesture of the imaging device by a motion detector and using the gesture of the imaging device to perform commands selected from the group of calibration, scanning, sensing orientation, and a correction method ([0073]. Motivation is the same as claim 1).
Claim(s) 2 rejected under 35 U.S.C. 103 as being unpatentable over 20130338447-Gillad-Gilor (hereinafter referred to as “Gil”), in further view of US 20080273755 A1-Hildreth (Hereinafter referred to a “Hil”), in further view of US 20040201595 A1-Manchester (Hereinafter referred to as “Man”), in view of US 20050077359 A1-Boehm et al (Hereinafter referred to a “Bo”).
Regarding claim 2, Gil discloses the method of Claim 1, 
Gil, Hil, and Man fail to disclose wherein the obtaining preferred display orientation comprises aligning a default scanning orientation of a scanner along an axis.
However, in the same field of endeavor, Bo discloses aligning a default scanning orientation of a scanner along an axis ([0051-0053]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Gil, Hil, and Man and Hil to disclose wherein the obtaining preferred display orientation comprises aligning a default scanning orientation of a scanner along an axis as taught by Bo, to improve the ability of a user to aim and scan ([0014], Bo).
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over 20130338447-Gillad-Gilor (hereinafter referred to as “Gil”), in further view of US 20080273755 A1-Hildreth (Hereinafter referred to a “Hil”), in further view of US 20040201595 A1-Manchester (Hereinafter referred to as “Man”), in further view of US 20110211104 A1-Hendriks (Hereinafter referred to as Hen”).
Regarding claim 4, Hil discloses the method of Claim 3, 
Gil, Hil, and Man fails to disclose wherein the scanner is a videoscope.
However, in the same field of endeavor, Hen discloses wherein a scanner is a videoscope ([0003], wherein camera sensor at the tip of the scanning device, e.g, videoscopes).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Gil, Hil, and Man to disclose wherein the scanner is a videoscope as taught by Hen, is a well-known feature in the art ([003], Hen).
Regarding claim 5, Gil discloses the method of Claim 4, wherein the scanner is a handheld imager ([0028], handheld).
Claim(s) 7 rejected under 35  U.S.C. 103 as being unpatentable over US 20160239631 A1-Wu et al (Hereinafter referred to as “Wu”), in further view of Patent 6111645 Tearney et al (Hereinafter referred to as “Tea”), in further view of US 20040201595 A1-Manchester (Hereinafter referred to as “Man”).
Regarding claim 7, Wu discloses a method of  an imaging device, comprising:
a. Calibrating a scanning angle of a scanner to drive a waveform requirement ([0075], wherein calibrating a scan angle);
b. Adjusting the scanning angle by an adjustment angle ([0067], adjusting a scan angle)
and 
d. Imaging with the scanner [0030], images generated by scanner).
	Wu fails to disclose converting the adjustment angle to drive the waveform requirement.
However, in the same field of endeavor, Tea discloses converting the adjustment angle to drive the waveform requirement (column 6, lines 1-15, wherein decreasing the scan angle and if the output angle is not linear with drive frequency, then the RF drive wave form can be adjusted from a waveform to another to compensate for other desirable angles).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wu, to disclose converting the adjustment angle to drive the waveform requirement as taught by Tea, to improve efficiency (Column 7, lines 55-65, Tea)
Wu and Tea fail to disclose a self-orienting imaging device.
However, in the same field of endeavor, Man discloses a self-orienting display device ([0019], self-orienting display).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wu and Tea to disclose self-orienting imaging device as taught by Man, to eliminate the difficulties of reading/seeing when the device is turned or rotated (Man, [0003]).
Claim(s) 8-9 are rejected under 35  U.S.C. 103 as being unpatentable over US 20160239631 A1-Wu et al (Hereinafter referred to as “Wu”), in further view of Patent 6111645 Tearney et al (Hereinafter referred to as “Tea”), in further view of US 20040201595 A1-Manchester (Hereinafter referred to as “Man”), in further view of Patent 6141031-Nowak et al (hereinafter referred to as “No”).
Regarding claim 8, Wu discloses the method of Claim 7, 
Wu, Tea, and Man fail to disclose controlling the scan line in the correct direction.
However, in the same field of endeavor, No discloses controlling the scan line in the correct direction (column 7, lines 15-35, wherein the scanline controller determines and applies the correct position and proper direction).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wu, Tea, and Man to disclose controlling the scan line in the correct direction.as taught by No, to accurately adjust the line position to correct errors. Even more beneficial would be such a scan line adjustment technique that can be implemented at relatively low cost (No, column 2, lines 60-67).
Regarding claim 9, Tea discloses the method of Claim 8, wherein the adjusting the scanning angle may be accomplished by a MEMS, piezoelectric device, or a galvanometer (column 14, lines 50-55; wherein the galvanometer enables scans. Motivation is the same as claim 8).
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over 20130338447-Gillad-Gilor (hereinafter referred to as “Gil”), in further view of US 20080273755 A1-Hildreth (Hereinafter referred to a “Hil”), US 20160239631 A1-Wu et al (Hereinafter referred to as “Wu”), in further view of Patent 6111645 Tearney et al (Hereinafter referred to as “Tea”), in further view of US 20040201595 A1-Manchester (Hereinafter referred to as “Man”).
Regarding claim 10, Gil discloses a method of orienting an imaging device ([0236-239]), comprising:
a. Calibrating an orientation of a sensor operably coupled to a scanner ([0245], calibration of diagnostic device using imaging and orientation sensors; Fig 2-4 shows imager coupled with sensors);
 b. Calculating a transformation matrix from the orientation ([0263], wherein the system can calculate the required rotation correction to the device orientation using yaw, pitch, and roll rotation calculation techniques. It is well known that Roll is the rotation about the x axis in a particular degree, pitch is the rotation about the y-axis in a particular degree, yaw is the rotation about the z-axis in a particular degree, which are all implicitly given with transformation matrix);
g. Imaging with the scanner ([0246], wherein using camera to image.
Gil fails to disclose obtaining a preferred scan orientation, calibrating a scanning angle of a scanner to drive a waveform requirement; e. Adjusting the scanning angle by an adjustment angle; f. Converting the adjustment angle to drive the waveform requirement.
However, in the same field of endeavor, Hil discloses obtaining a preferred scan orientation ([0085])
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Gil  to disclose obtaining a preferred scnaline as taught by Hil, to utilizing the segmentation process may be optimized to be computationally efficient and may be appropriate for the processor capabilities of a typical handheld device ([0105], Hil).
Gil and Hil fail to disclose calibrating a scanning angle of a scanner to drive a waveform requirement; e. Adjusting the scanning angle by an adjustment angle; f. Converting the adjustment angle to drive the waveform requirement.
However, in the same field of endeavor, Wu discloses a. Calibrating a scanning angle of a scanner to drive a waveform requirement ([0075], wherein calibrating a scan angle); b. Adjusting the scanning angle by an adjustment angle ([0067], adjusting a scan angle)
and  d. Imaging with the scanner [0030], images generated by scanner).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Gil and HIl to disclose calibrating a scanning angle of a scanner to drive a waveform requirement; e. Adjusting the scanning angle by an adjustment angle; f. Converting the adjustment angle to drive the waveform requirement as taught by Wu, to improve the quality of 3 dimensional models and improved orthodontic diagnosis ([0028], Wu).
Gil, Hil, and Wu fail to disclose converting the adjustment angle to drive the waveform requirement.
However, in the same field of endeavor, Tea discloses converting the adjustment angle to drive the waveform requirement (column 6, lines 1-15, wherein decreasing the scan angle and if the output angle is not linear with drive frequency, then the RF drive wave form can be adjusted from a waveform to another to compensate for other desirable angles).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Gil, Hil, and Wu, to disclose converting the adjustment angle to drive the waveform requirement as taught by Tea, to improve efficiency (Column 7, lines 55-65, Tea)
Gil, Hil, Wu, and Tea fail to disclose a self-orienting imaging device.
However, in the same field of endeavor, Man discloses a self-orienting display device ([0019], self-orienting display).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Gil, Hil, Wu, and Tea to disclose self-orienting imaging device as taught by Man, to eliminate the difficulties of reading/seeing when the device is turned or rotated (Man, [0003]).
Regarding claim 11, Tea discloses the method of Claim 10, wherein the adjusting the scanning angle may be accomplished by a MEMS, piezoelectric device, or a galvanometer (column 14, lines 50-55; wherein the galvanometer enables scans. Motivation is the same as claim 8).
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487